DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-23 are pending in the application.
Claims 16-23 are new claim.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Amendment
Application amended independent claim 12 to further specify:
“wherein a respective set-point for a respective control loop corresponds to a predetermined trigger condition for activating or deactivating a cooling unit within the control loop”.
Applicant’s arguments with respect to amended claim have been fully considered but is moot in view of new ground of rejection.
Copeland as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland further in view of Viredaz et al. U.S. Patent No. 7,373,268 (“Viredaz”).
Regarding claim 12, Copeland teaches a method for hybrid cooling control of a computing system, comprising: 
[0001] Modern rack-mount server systems include single and multiple liquid heat exchangers that cool air through a rack-mount server system to enable the deployment of high density electronic modules ("blades") within the system. The rack-mount server systems may further comprise fans configured to blow air through the server and the heat exchangers. The overall cooling capacity of a server system may be affected by both the air flow rate of the fans and the liquid coolant flow rate through the heat exchangers. Accordingly, there is a tradeoff between power supplied to a fan blower system and power supplied to a liquid coolant pumping system with respect to the overall cooling capacity of the server system. 

[0010] The cooling capacity of each heat exchanger 105 in the cooling system 100 is proportional to both the liquid coolant flow rate of a liquid coolant through the heat exchanger 105 and the air flow rate of air through the fans 109. If the temperature of the entire rack-mount server system needs to be reduced, power may be increased to either the fans 109 or the pump 101 in order to decrease the temperature. These two methods may require different amounts of power for a specific change in temperature. 

[0011] Accordingly, it may be desirable to determine the path to a specific temperature that minimizes total power consumption of the cooling system 100. 

determining a number of sensitivity functions for a number control loops of a cooling system [see further Para. 0023-0035]; 
[0022] In a specific example comparing the use of increased air flow (fan power) versus increased coolant flowrate (pump power) to reduce CPU junction temperature (T,cpu,junction) through the use of a coolant-to-air heat exchanger located at the air intake inlet of the server, the below example shows that in order to reduce the CPU junction temperature by 0.7.degree. C. through increased air flow rate, increased power supplied to the fan is 65.3 W (Watts). In comparison, decreasing the CPU junction temperature by 0.7.degree. C. through increasing the coolant flow rate would require an increase of 59 W supplied to the coolant pump. Accordingly, in this example case, the power optimization algorithm would result in increasing the pump input power rather than increasing the fan input power.

determining a number of real-time performance metrics for the number of control loops [Step 301 and 303 of fig. 3]; 
[0015] The control module 111 may be any module capable of receiving a sensor measurement, determining an appropriate coolant flow rate or an appropriate air flow rate, and outputting control signals to the pump 101, the fans 109, and the valves 104. For example, the pump 101, fans 109, and adjustable valves 104 may be electronically controlled, and the control signal may be an electric signal transmitted from the control module 111. Examples of the control module 111 include hardware modules such as field-programmable gate arrays and software modules. The feedback module 113 may be any module capable of receiving one or more sensor readings and transmitting one or more feedback control signals to the control module 111 and may include a sensor to measure the feedback control signal from portions of the rack server. The sensor may be, for example, a temperature sensor configured to measure the temperature of one or more of the plurality of blades 107. In this case, the feedback control signal would be a temperature measurement from the temperature sensor. 

[0016] Alternatively, the sensor may be, for example, a power consumption sensor configured to measure the power consumption of one or more of the plurality of blades 107. In this case, the feedback control signal would be a power consumption measurement from the power consumption sensor. Finally, the sensor may be, for example, a thermodynamic sensor configured to measure the heat flow per cubic unit through the intake and outtake lines of the cooling intake/outtake line 103 or through the exhaust of the fans 109. The heat flow through the outtake line or the fan exhaust is proportional to the total cooling capacity of the system. If, for example, the liquid flowing through the outtake line or the air flowing through the fan exhaust is cooler than necessary, the valves 104 or the fans 109 may be adjusted to reduce the total liquid coolant flow rate through the cooling system 100. In this case, the feedback control signal would be a thermodynamic sensor measurement from the thermodynamic sensor. A second temperature or thermodynamic sensor may also be disposed in the feedback module 113 in order to measure the temperature of inlet air to the fans. The measurement from the second sensor may be transmitted as a second feedback control signal to the control module 111 to determine necessary adjustments in the cooling capacity of the cooling system 100. 

defining a number of policies for each of the number of control loops based on the number of sensitivity functions; and 
altering a number of set-points for the number of control loops based on the number of policies and in response to the number of real-time performance metrics.
[0019] Upon receiving the feedback control signal, in step 305, the control module may determine the minimum power necessary to reach a desired temperature within the rack-mount server. The control module may consider, for example, adjusting the power to the fans or the pump in order to reach the desired temperature. Alternatively, the control module may also consider adjusting the system of valves. 

[0020] Based on thermodynamic properties of each of the pump, fans, and valves the control module may calculate the total change in power necessary for each of the pump, fans, and valves to reach the desired temperature. The control module may then determine the minimum change power necessary in one or more of the pump, fans, and valves to reach the desired temperature. For example, adjusting the power to only the fans may result in the least expensive path to the desired temperature by increasing the air flow rate through the rack-mount server. Alternatively, both the liquid coolant flow rate and the air flow rate through the rack-mount server may be adjusted. 

[0021] Finally, in step 307, the control module adjusts the air flow rate or the liquid coolant flow rate through the rack-mount server in order to adjust the cooling capacity of the cooling system and change the temperature of the rack-mount server. The control module may also adjust the valves disposed between the heat exchangers and the liquid cooling line. Advantageously, this method allows the control module to determine the cheapest method among the pump, fans, and valves of cooling the rack-mount server from a power perspective. Alternatively, the control module may use a similar procedure to determine the greatest power savings in reducing power to the pump, fans, and/or valves, if the rack-mount server is cooler than necessary. 

As discussed above, Copeland teaches altering a number of set-points for the number of control loops based on the number of policies and in response to the number of real-time performance metrics.  Copeland does not expressly teach wherein a respective set-point for a respective control loop corresponds to a predetermined trigger condition for activating or deactivating a cooling unit within the control loop.  However, such feature is old well known in the art as pointed out by the applicant in the Background “The set-points can be utilized to activate and/or deactivate a cooling method when a monitored temperature reaches the set-point”.  Furthermore, for example:
Viredaz teaches another hybrid cooling systems for data centers and particularly to a method and system for dynamically controlling the cooling resources in a data center wherein the system comprising air cooling, Liquid cooling, and gas cooling loop [see Fig. 2].  Specifically, Viredaz teaches a respective set-point for a respective control loop corresponds to a predetermined trigger condition [amount of heat] for activating or deactivating a cooling unit within the control loop.
[Col 5 lines 40-46] A cooling resource module (not shown in FIG. 3) controls the activation/deactivation of each of the cooling resources in the system 300. This could involve activating the cooling resources one unit at a time or activating all of the cooling units and dynamically controlling each unit whereby system cooling can be selectively routed through the operation of the fans 345 and valves 340.

[Col 7, line 37 to Col. 8 line 32]  Determination logic 223 includes logic for determining the workload of the global computer system 230. This can be accomplished with application software located within the global computer system 230. By determining the workload of the global computer system 230, the amount of power required to execute the workload can be determined. Consequently, the amount of heat being dissipated by the global computer system 230 can then be determined as a function of the amount of power required to execute the workload. Consequently, the cooling resource needs of the global computer system 230 can be ascertained based on the amount of heat being dissipated by the global computer system 230.

The determination logic 223 includes information related to each of the plurality of cooling resources in the cooling system 210. This information includes cooling resource parameters such as the amount of heat that can be removed by each of the plurality of different cooling resources, the operational cost of each of the plurality of cooling resources, etc. Accordingly, the determination logic 223 can determine which of the plurality of different resources needs to be activated/deactivated based on the parameters of each of the plurality of cooling resources.

In an embodiment of the present invention, the plurality of cooling resources 211-213 are activated in an optimal fashion wherein the optimal fashion is based on a cost associated with the operation of each of the plurality of different cooling resources 211-213. For example, operating an air-based cooling resource is cheaper than operating a liquid-based cooling resource and operating a liquid-based cooling resource is cheaper than operating a gas-based cooling resource. Accordingly, if the optimal order of cooling resource activation is based on a cost associated with the operation of the cooling resource, the air-based cooling resource is activated first. Once the determination logic 223 determines that the amount of heat being dissipated by the global computer system 230 (based on the workload) exceeds the maximum amount of heat that can be removed by the air-based system, the determination logic 223 will trigger the activation/deactivation logic 222 to activate the next cooling resource in the optimal order i.e. the liquid-based cooling resource.

Additionally, the determination logic 223 can determine whether to deactivate one or more of the cooling resources 211-213 based on a reduction in the workload of the global computer system 230. For example, if two cooling resources are being utilized to remove heat from the global computer system 230 and the determination logic 223 ascertains that two cooling resources are no longer needed to keep the global computer system 230 within a predetermined operating temperature range, the determination logic 223 can trigger the activation/deactivation logic 222 to deactivate one or more of the cooling resources based on the amount of heat being generated by the current workload of the global computer system 230.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Copeland and Viredaz before the effective filing date of the present application.  Both Copeland and Viredaz are in the same field of endeavor (a system and method for hybrid cooling control of a computing system).  Furthermore, both Copeland and Viredaz are directed to the same problem to be solved (reduce operating cost for cooling system).  Viredaz specifically teaches a respective set-point for a respective control loop corresponds to a predetermined trigger condition for activating or deactivating a cooling unit within the control loop.  One of ordinary skill in the art would be motivated to implement the activating or deactivating a cooling unit within the control loop from Viredaz to further help to reduce power consumption of the cooling system.  Thus reduce operating cost.
Regarding claim 13, Copeland discloses defining the number of policies includes comparing the number of real-time performance metrics to an overall performance metric of the cooling system [Para. 0020-0021].
Regarding claim 14, Copeland discloses determining the number of sensitivity functions includes comparing a number of efficiency tradeoffs between a number of set- point alterations for the number of control loops [see Para. 0022 – 0035 – power tradeoff between Temperature vs Power requirements for each control loop].
Regarding claim 15, Copeland discloses defining the number of policies includes determining a number of possible set-point alterations for the number of control loops [see Para. 0020 – Copeland discloses, based on thermodynamic properties of each of the pump, fans, and valves the control module may calculate the total change in power necessary for each of the pump, fans, and valves to reach the desired temperature. The control module may then determine the minimum change power necessary in one or more of the pump, fans, and valves to reach the desired temperature.  Therefore, Copeland teaches defining a number of policies].
Regarding claims 16-19, they are directed to instructions to implement the method of steps as set forth in claims 12-15.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claims 20-23, they are directed to a system to implement the method of steps as set forth in claims 12-15.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2013/0081781 to Chainer et al. teach a cooling system is configured to operate in multiple mode.  Specifically, Chainer et al. teach 
[0047] FIG. 5 is a flowchart 500 that illustrates a non-limiting exemplary operational procedure for the geothermal cooling enhancement arrangement of FIGS. 1-4. The cooling system can be initiated from any stage. However, for simplicity, Stage 1A (FIG. 2) is represented as the initial state of the cooling system, as at 502. The outdoor air temperature T.sub.O, the ground temperature T.sub.G and the temperature T of the liquid entering the data center system are constantly monitored. Based on these temperatures, different stages of the scheme can be activated. As seen at step 504, if T is less than T.sub.1, simply continue to operate in stage 1A, as seen at step 506, per the "Y" branch of decision block 504.

[0048] When the temperature of the liquid entering the data center is higher than the maximum allowed temperature for liquid entering the data center (T.sub.1), as per the "N" branch of decision block 504, the geothermal loop alone is not capable of dissipating the heat to the surroundings and the cooling system requires a different stage of operation. In this situation, a check is made whether the outside air temperature is higher than the ground temperature, as at 508. If yes, the ambient air cooling loop will also be activated (that is, Stage 1B, FIG. 3), as per step 516 from the "Y" branch of block 508. If No, the ambient air cooling loop will be activated and the geothermal loop will be deactivated (that is, Stage 1C, FIG. 4), as per step 510 and the "N" branch of decision block 508. If, at this stage, the temperature of the liquid entering the data center is higher than the maximum allowed temperature (T.sub.1), as per the "N" branch of decision block 512, then the ambient air cooling loop only is also not capable of dissipating the heat to the surroundings and the cooling system requires the dual (hybrid) stage of operation (that is, Stage 1B, FIG. 3) as per step 516 reached via the "N" branch of block 512. If, on the other hand, the temperature of the liquid entering the data center is not higher than the maximum allowed temperature (T.sub.1), as per the "Y" branch of decision block 512, then continue with Stage 1C, FIG. 4, as per step 514.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115